DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fidrich et al. (US 7545979 B2) in view of Won (WO 2017222283 A1 (English translation)).

Claim 1. Fidrich et al. disclose a method (FIG. 1-4) comprising: 
receiving an image file of a patient, the image file comprising data of a 3D image (read as A CT image is three dimensional (3D)… to get anatomical data about the patient being treated (Column 1 lines 30-35)); 
performing a thresholding process to the image file to generate a contrasted image (read as includes thresholding an image at a value that separates bony segments and soft tissue. Thresholding the image includes setting a volume and intensity threshold that differentiates between a region of soft tissue and a region of bony segments (Column 5 lines28-32); 
segmenting pixels of the contrasted image into bone and not bone (read as includes thresholding an image at a value that separates bony segments and soft tissue. Thresholding the image includes setting a volume and intensity threshold that differentiates between a region of soft tissue and a region of bony segments (Column 5 lines28-32); 
distinguishing muscle from organ for the pixels segmented as not bone (read as separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 3 lines 1-2)) by: 
determining a location of a rib cage of the patient using the pixels segmented as bone (read as …constructing the rib cage including thresholding the image data at a value that separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 2 lines 66-67 and Column 3 lines 1-2)); and 
(read as …constructing the rib cage including thresholding the image data at a value that separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 2 lines 66-67 and Column 3 lines 1-2) … algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20)); 
Fidrich et al. do not explicitly disclose
calculating a volume of muscle based on remaining pixels segmented as not bone; 
calculating a total muscle mass based on the volume of muscle; and 
providing the total muscle mass of the patient.
However, in the related field of endeavor Won (English translation) discloses: 
calculating a volume of muscle based (read as summing the muscle region of each taken image in the step of calculating the volume (FIG. 4 step S313)) on remaining pixels segmented as not bone; 
calculating a total muscle mass (read as for calculating the muscle mass is muscle separately find the area corresponding to the attenuation value of 30 to 70 HU (Hounsfield Unit) corresponding to the muscles on each photographed image to the illumination values (FIG. 4 step S313)) based on the volume of muscle (read as summing the muscle region of each taken image in the step of calculating the volume (FIG. 4 step S313)); and 
(read as  muscle must receive a plurality of photographed images taken of the body of the test subject at step (S100) of receiving the captured image from the front, side, top surface (FIG. 1-4)).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fidrich et al. with the teaching of Won in order to allow for the diagnosis of a health condition on the basis of bone, fat and muscle percentages actually distributed in the body, thereby improving accuracy in diagnosis (Won: Abstract).

Claim 2. The method of claim 1, the combination of Fidrich et al. and Won teaches,
wherein determining the location of the rib cage (Fidrich et al.: read as algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20)) of the patient comprises: 
locating a spinal cord (Fidrich et al.: read as Creating `artificial bone` between the spine and a nearest rib can help the automated segmentation algorithm to identify boundaries of the kidney (Column 6 lines 19-21). The spinal cord must be located in order to insert an artificial bone between it and nearest rib.) of the patient by: 
searching a region where the spinal cord (Fidrich et al.: read as constructing the rib cage including binding ribs vertically on each coronal slice (Column 3 lines 5-6)… the spine and a nearest rib (Column 6 line 21)) should be based on the pixels segmented as bone (Fidrich et al.: read as The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20)); and 
matching pixels that are segmented as bone to the region where the spinal cord should be based on bone features (Fidrich et al.: read as algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20). Rib cage includes the spinal cord); 
locating rib bones of the patient by: 
identifying a first rib bone based on shape of the bone and spacing from a spine (Fidrich et al.: read as The rib cage detection algorithm seeks to find bony segments in each slice of a volume and draw straight lines between them (Column 5 lines 19-21)); and 
identifying successive rib bones based on a distance and angle formed relative to each previously identified rib (Fidrich et al.: read as constructing the rib cage including binding ribs horizontally on each transaxial slice (Column 3 lines 8-9)); and 
generating vectors originating (Fidrich et al.: read as The rib cage detection algorithm seeks to find bony segments in each slice of a volume and draw straight lines between them (Column 5 lines 19-21)) from the spinal cord to rib bones of the patient (Fidrich et al.: read as Creating `artificial bone` between the spine and a nearest rib can help the automated segmentation algorithm to identify boundaries of the kidney (Column 6 lines 19-21).).



Claim 3. The method of claim 2, the combination of Fidrich et al. and Won teaches,
wherein removing pixels segmented as not bone that are located within the location of the rib cage comprises creating an ellipse about the rib cage using the generated vectors and removing pixels within the ellipse (Fidrich et al.: read as FIG. 3. Estimating the ROI 22 includes selecting the ROI that is expected to mostly contain the organ to be segmented (Column 4 lines 45-52). The ROI could be elliptic) that are segmented as not bone (Fidrich et al.: read as algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20)).

Claim 4. The method of claim 2, the combination of Fidrich et al. and Won teaches,
wherein searching a region where the spinal cord should be is further based on a patient's height (Fidrich et al.: read as between the spine and a nearest rib (Column 6 lines 19-21). Locating the spine is disclosed by Fidrich et al. Having the location depending on a patient’s height is a matter of design choice.); and 
matching pixels that are segmented as bone (Fidrich et al.: read as The rib cage detection algorithm seeks to find bony segments in each slice of a volume and draw straight lines between them (Column 5 lines 19-21)) to the region where the spinal cord should be is further based on the patient's height (Fidrich et al.: read as between the spine and a nearest rib (Column 6 lines 19-21). Locating the spine is disclosed by Fidrich et al. Having the location depending on a patient’s height is a matter of design choice.).

Claim 5. The method of claim 2, the combination of Fidrich et al. and Won teaches,
wherein matching pixels that are segmented as bone to the region where the spinal cord should be based on bone features comprises using location, size, and dimensions of pixels segmented as bone (Fidrich et al.: read as algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20)) in relation to: 
an overall image size (Fidrich et al.: read as FIG. 3. Estimating the ROI 22 includes selecting the ROI that is expected to mostly contain the organ to be segmented (Column 4 lines 45-52). The ROI is decided with respect to overall image size); and 
predefined ranges of bone locations, sizes, and angles (Fidrich et al.: read as algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20)).

Claim 6. The method of claim 1, the combination of Fidrich et al. and Won teaches,
performing the thresholding process to the image file to generate the contrasted image comprises: 
creating a histogram of intensity values (Fidrich et al.: read as measuring pixel intensity distribution 2 (Column 4 line 49). The distribution is equivalent to a histogram) for a plurality of image slices found within the image file comprising the 3D image (Fidrich et al.: read as he imaging system 62 is used to acquire a set of slices of images. Main controller 64 receives the set of slices from the imaging system 62 and executes the automatically segment abdominal organs from 3D images (Column 4 lines 23-27)); 
calculating maximum and minimum pixel intensity values relative to a threshold value for each of the plurality of image slices (Fidrich et al.: read as pixels belonging to those regions above the intensity and volume threshold are examined in a slice-by-slice manner (Column 5 lines 44-46)); and 
adjusting each of the plurality of image slices to a gray scale based on the maximum and minimum pixel intensity values for the plurality of image slices (Fidrich et al.: read as Pre-processing 20 includes estimating a region of interest (ROI) 22, smoothing an original grayscale image 24, constructing borders 26, measuring pixel intensity distribution 27, and anatomy-based, organ specific modifications 28 (Column 4 lines 46-50)).



Claim 7. The method of claim 1, the combination of Fidrich et al. and Won teaches,
further comprising calculating a volume of bone (Won: read as calculating the volume of bone) using the segmented pixels of the contrasted image identified as bone (Won: read as Calculating bone volume in the extracted image are separated to find the area that corresponds to the attenuation value of 200 to 900 HU (Hounsfield Unit) corresponding to the bone).

Claim 11. Fidrich et al. disclose One or more computer readable storage media having program instructions stored (read as storage medium, readable by a processing circuit, storing instructions for execution (Column 2 lines 37-39)) thereon that, when executed by a processing system, direct a system to: 
perform a thresholding process to an image file of a patient to generate a contrasted image (read as includes thresholding an image at a value that separates bony segments and soft tissue. Thresholding the image includes setting a volume and intensity threshold that differentiates between a region of soft tissue and a region of bony segments (Column 5 lines 28-32); 
segment pixels of the contrasted image into bone and not bone (read as includes thresholding an image at a value that separates bony segments and soft tissue. Thresholding the image includes setting a volume and intensity threshold that differentiates between a region of soft tissue and a region of bony segments (Column 5 lines28-32); 
distinguish muscle from organ for the pixels segmented as not bone (read as separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 3 lines 1-2)) by: 
determining a location of a rib cage of the patient using the pixels segmented as bone (read as …constructing the rib cage including thresholding the image data at a value that separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 2 lines 66-67 and Column 3 lines 1-2)); and 
removing pixels segmented as not bone that are located within the location of the rib cage (read as …constructing the rib cage including thresholding the image data at a value that separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 2 lines 66-67 and Column 3 lines 1-2)); 
Fidrich et al. do not explicitly disclose
calculate a volume of muscle based on remaining pixels segmented as not bone; calculate a total muscle mass based on the volume of muscle; and 
provide the total muscle mass of the patient.
However, in the related field of endeavor Won discloses: 
calculate a volume of muscle based (read as summing the muscle region of each taken image in the step of calculating the volume.) on remaining pixels segmented as not bone; 
calculate a total muscle mass (read as for calculating the muscle mass is muscle separately find the area corresponding to the attenuation value of 30 to 70 HU (Hounsfield Unit) corresponding to the muscles on each photographed image to the illumination values.) based on the volume of muscle (read as summing the muscle region of each taken image in the step of calculating the volume.); and 
provide the total muscle mass of the patient (read as  muscle must receive a plurality of photographed images taken of the body of the test subject at step (S100) of receiving the captured image from the front, side, top surface.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fidrich et al. with the teaching of Won in order to allow for the diagnosis of a health condition on the basis of bone, fat and muscle percentages actually distributed in the body, thereby improving accuracy in diagnosis (Won: Abstract).

Claim 12. The media of claim 11, the combination of Fidrich et al. and Won teaches,
wherein the instructions for determining the location of the rib cage of the patient direct the system (read as algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20)) to: 
locate a spinal cord of the patient (Fidrich et al.: read as Creating `artificial bone` between the spine and a nearest rib can help the automated segmentation algorithm to identify boundaries of the kidney (Column 6 lines 19-21). The spinal cord must be located in order to insert an artificial bone between it and nearest rib.) by: 
searching a region where the spinal cord should be based on the pixels segmented as bone (Fidrich et al.: read as Creating `artificial bone` between the spine and a nearest rib can help the automated segmentation algorithm to identify boundaries of the kidney (Column 6 lines 19-21). The spinal cord must be located in order to insert an artificial bone between it and nearest rib.); and 
matching pixels that are segmented as bone to the region where the spinal cord should be based on bone features (Fidrich et al.: read as algorithm decide a location of the boundary is the construction of the rib cage using a rib cage detection algorithm. The rib cage detection algorithm seeks to find bony segments in each slice (column 5 lines 17-20). Rib cage includes the spinal cord); 
locate rib bones of the patient by: 
identifying a first rib bone based on shape of the bone and spacing from a spine (Fidrich et al.: read as The rib cage detection algorithm seeks to find bony segments in each slice of a volume and draw straight lines between them (Column 5 lines 19-21)); and 
identifying successive rib bones based on a distance and angle formed relative to each previously identified rib (Fidrich et al.: read as constructing the rib cage including binding ribs horizontally on each transaxial slice (Column 3 lines 8-9)); and 
generate vectors originating (Fidrich et al.: read as The rib cage detection algorithm seeks to find bony segments in each slice of a volume and draw straight lines between them (Column 5 lines 19-21)) from the spinal cord to rib bones of the patient (Fidrich et al.: read as Creating `artificial bone` between the spine and a nearest rib can help the automated segmentation algorithm to identify boundaries of the kidney (Column 6 lines 19-21).).

Claim 13. The media of claim 11, the combination of Fidrich et al. and Won teaches,
wherein the instructions to perform the thresholding process to the image file to generate the contrasted image direct the system to: 
create a histogram of intensity values (Fidrich et al.: read as measuring pixel intensity distribution 2 (Column 4 line 49). The distribution is equivalent to a histogram) for a plurality of image slices found within the image file comprising a 3D image (Fidrich et al.: read as he imaging system 62 is used to acquire a set of slices of images. Main controller 64 receives the set of slices from the imaging system 62 and executes the automatically segment abdominal organs from 3D images (Column 4 lines 23-27)); 
calculate maximum and minimum pixel intensity values relative to a threshold value for each of the plurality of image slices (Fidrich et al.: read as pixels belonging to those regions above the intensity and volume threshold are examined in a slice-by-slice manner (Column 5 lines 44-46)); and 
adjust each of the plurality of image slices to a gray scale based on the maximum and minimum pixel intensity values for the plurality of image slices (Fidrich et al.: read as Pre-processing 20 includes estimating a region of interest (ROI) 22, smoothing an original grayscale image 24, constructing borders 26, measuring pixel intensity distribution 27, and anatomy-based, organ specific modifications 28 (Column 4 lines 46-50)).

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fidrich et al. ((US 7545979 B2)) and Won (WO 2017222283 A1)  in view of Arnold et al. (US 8649577 B1).

Claim 8. The method of claim 7, the combination of Fidrich et al. and Won does not explicitly disclose,
further comprising calculating total bone mass of the patient using the volume of bone; and 
providing the total bone mass of the patient.
However, in the related field of endeavor Arnold et al. disclose: the method determines the cortical bone mass normalized by the calculated total bone volume (Column 7 lines 17-19). The idea, of calculating volume and total bone mass, is clearly disclosed by  Arnold et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Fidrich et al. and Won with the teaching of Arnold et al. in order to automatically locates anatomical markers of the hip without operator interaction, automatically positions regions of interest (ROIs) for measurement, automatically determines bone density measures of the ROIs, and automatically reports the results for individual subjects (Arnold et al.: Abstract).

Claim 14. The media of claim 11, the combination of Fidrich et al. and Won does not explicitly disclose,
further comprising instructions that direct the system to calculate a volume of bone using the segmented pixels of the contrasted image identified as bone.
However, in the related field of endeavor Arnold et al. disclose: 
the method uses voxels, which are preferably calibrated, to calculate the total bone mass of the two regions of interest (ROIs). Then, in a step 242, the volumes (V) of each ROI are calculated, and the bone density (D) is calculated as D=M/V… the method determines the cortical bone mass normalized by the calculated total bone volume (Column 6 lines 61-65 … Column 7 lines 17-19).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Fidrich et al. and Won with the teaching of Arnold et al. in order to automatically locates anatomical markers of the hip without operator interaction, automatically positions regions of interest (ROIs) for measurement, automatically determines bone density measures of the ROIs, and automatically reports the results for individual subjects (Arnold et al.: Abstract).
 
Claim 15. The media of claim 14, the combination of Fidrich et al., Won and Arnold et al. does not explicitly teaches,
further comprising instructions that direct the system to: 
calculate total bone mass of the patient using the volume of bone; and 
providing the total bone mass of the patient (Arnold et al.: read as the method determines the cortical bone mass normalized by the calculated total bone volume (Column 7 lines 17-19)).

Claims 9-10 and  16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Fidrich et al. ((US 7545979 B2)) and Won (WO 2017222283 A1) in view of Chamney et al. (US 2018/0080947 A1).

Claim 9. The method of claim 1, the combination of Fidrich et al. and Won does not explicitly disclose,
further comprising: 
receiving a measurement of creatinine levels of the patient; and 
calculating a glomerular filtration rate of the patient based on the total muscle mass of the patient and the measurement of creatinine levels of the patient.
However, in the related field of endeavor Chamney et al. disclose: The method 100 also includes a step 103 to determine the GFR of the patient or the creatinine clearance of the patient based on the serum creatinine concentration of the patient determined in step 101 and based on the lean tissue mass of the patient determined in step 102 [0030]. FIG. 1 steps 103.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Fidrich et al. and Won with the teaching of Chamney et al. in order to determine the serum creatinine concentration by measuring the serum creatinine concentration from a blood sample. This provides for a particular reliable method (Chamney et al. [0010]).

Claim 10. The method of claim 9, the combination of Fidrich et al., Won and Chamney et al. teaches,
wherein calculating the glomerular filtration rate of the patient is further based on a patient's weight, age, race, and gender (Chamney et al.: read as population specific parameters such as age or gender [0004]).

Claim 16. The media of claim 11, , the combination of Fidrich et al. and Won does not explicitly disclose,
further comprising instructions that direct the system to: 
receive a measurement of creatinine levels of the patient; and 
calculate a glomerular filtration rate of the patient based on the total muscle mass of the patient and the measurement of creatinine levels of the patient.
However, in the related field of endeavor Chamney et al. disclose: The method 100 also includes a step 103 to determine the GFR of the patient or the creatinine clearance of the patient based on the serum creatinine concentration of the patient determined in step 101 and based on the lean tissue mass of the patient determined in step 102 [0030]. FIG. 1 steps 103.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Fidrich et al. and Won with the teaching of Chamney et al. in order to determine the serum creatinine concentration by measuring the serum creatinine concentration from a blood sample. This provides for a particular reliable method (Chamney et al. [0010]).

Claim 17. The media of claim 16, the combination of Fidrich et al., Won and Chamney et al. teaches,
wherein the instructions to calculate the glomerular filtration rate of the patient is further based on the patient's weight, age, race, and gender (Chamney et al.: read as population specific parameters such as age or gender [0004]).

Claim 18. Fidrich et al. disclose a system comprising: 
a processor (read as storing instructions for execution by the processing circuit (Column 2 lines48-49)) directed to: 
receive an image file of a patient, the image file comprising computed tomography images (read as A CT image is three dimensional (3D)… to get anatomical data about the patient being treated (Column 1 lines 30-35)); 
perform a thresholding process to the image file to generate a contrasted image (read as includes thresholding an image at a value that separates bony segments and soft tissue. Thresholding the image includes setting a volume and intensity threshold that differentiates between a region of soft tissue and a region of bony segments (Column 5 lines 28-32); 
segment pixels of the contrasted image into bone and not bone (read as includes thresholding an image at a value that separates bony segments and soft tissue. Thresholding the image includes setting a volume and intensity threshold that differentiates between a region of soft tissue and a region of bony segments (Column 5 lines28-32); 
distinguish muscle from organ for the pixels segmented as not bone (read as separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 3 lines 1-2)) by: 
determining a location of a rib cage of the patient using the pixels segmented as bone (read as …constructing the rib cage including thresholding the image data at a value that separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 2 lines 66-67 and Column 3 lines 1-2)); and 
removing pixels segmented as not bone that are located within the location of the rib cage (read as …constructing the rib cage including thresholding the image data at a value that separates bony segments from soft tissue, then determining three dimensional connected components having high pixel values… (Column 2 lines 66-67 and Column 3 lines 1-2)); 
Fidrich et al. do not explicitly disclose
calculate a volume of muscle based on remaining pixels segmented as not bone; calculate a total muscle mass based on the volume of muscle; 
provide the total muscle mass of the patient; 
receive a measurement of creatinine levels of the patient; 
calculate a glomerular filtration rate of the patient based on at least the total muscle mass of the patient and the measurement of creatinine levels of the patient; and 
provide the glomerular filtration rate.
However, in the related field of endeavor Won discloses: 
calculate a volume of muscle based (read as summing the muscle region of each taken image in the step of calculating the volume.) on remaining pixels segmented as not bone; 
calculate a total muscle mass (read as for calculating the muscle mass is muscle separately find the area corresponding to the attenuation value of 30 to 70 HU (Hounsfield Unit) corresponding to the muscles on each photographed image to the illumination values.) based on the volume of muscle (read as summing the muscle region of each taken image in the step of calculating the volume.); and 
provide the total muscle mass of the patient (read as  muscle must receive a plurality of photographed images taken of the body of the test subject at step (S100) of receiving the captured image from the front, side, top surface.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fidrich et al. with the teaching of Won in order to allow for the diagnosis of a health condition on the basis of bone, fat and muscle percentages actually distributed in the body, thereby improving accuracy in diagnosis (Won: Abstract).
The combination of Fidrich et al. and Won does not explicitly disclose:
receive a measurement of creatinine levels of the patient; 
calculate a glomerular filtration rate of the patient based on at least the total muscle mass of the patient and the measurement of creatinine levels of the patient; and 
provide the glomerular filtration rate.
However, in the related field of endeavor Chamney et al. disclose: The method 100 also includes a step 103 to determine the GFR of the patient or the creatinine clearance of the patient based on the serum creatinine concentration of the patient determined in step 101 and based on the lean tissue mass of the patient determined in step 102 [0030]. FIG. 1 steps 103.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Fidrich et al. and Won with the teaching of Chamney et al. in order to determine the serum creatinine concentration by measuring the serum creatinine concentration from a blood sample. This provides for a particular reliable method (Chamney et al. [0010]).

Claim 19. The system of claim 18, the combination of Fidrich et al., Won and Chamney et al. teaches,
wherein the glomerular filtration rate of the patient is further based on a patient's weight, age, race, and gender (Chamney et al.: read as population specific parameters such as age or gender [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646